Citation Nr: 0629278	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for residuals 
of rheumatic fever, currently noncompensably rated. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
heart disease or heart attack. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1955 to May 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the VA 
Regional Office (RO).  In that decision, the RO denied 
entitlement to a compensable disability rating for residuals 
of rheumatic fever.  In addition, the RO determined that the 
veteran failed to submit new and material evidence sufficient 
to reopen his claim for service connection for heart disease 
or heart attack.  The veteran perfected an appeal of that 
decision. 

The issue of entitlement to service connection for heart 
disease or heart attack secondary to service connected 
residuals of rheumatic fever is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No residuals of rheumatic fever have been identified.

2.  In an August 1993 decision, the RO denied entitlement to 
service connection for a heart attack secondary to service 
connected residuals of rheumatic fever.  The veteran was 
notified of that decision and did not appeal. 

3.  The evidence submitted subsequent to the August 1993 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of rheumatic fever have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.88B, 4.104, Diagnostic Codes 
6309, 7000 (2006).

2.  The August 1993 decision in which the RO denied 
entitlement to service connection for heart attack is final. 
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993). 

3.  New and material evidence has been received; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Compensable rating for residuals of rheumatic fever

The veteran asserts that he is entitled to an increased 
disability rating for service connected residuals of 
rheumatic fever; which is currently noncompensably rated.  In 
support of his claim, he submits private medical records, VA 
treatment records, and various other documents. 

38 C.F.R. § 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
an examination, or reexamination, action shall be taken in 
accordance with paragraph (b).  38 C.F.R. § 3.655(b) provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an increased 
disability rating, the claim shall be denied.  The veteran 
was not apprised of this provision, but was told that the 
claim would be judged "on the evidence of record." (Letter 
November 21, 2002).

The veteran was scheduled for a VA medical examination in 
December 2002.  The examiner's report states that the veteran 
became uncooperative and walked out of the examination.  The 
veteran has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claims.  Under the 
circumstances of this case, in which there is no current 
evidence or indication that the veteran has valvular heart 
disease, there is no basis for an increase, and the veteran's 
claim must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Service connection for heart disease or attack secondary 
to service connected residuals of rheumatic fever

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he experienced a heart attack in 
1990 and currently suffers from heart disease, which he 
contends is proximately due to or the result of service 
connected residuals of rheumatic fever.  The evidence of 
record reveals that the veteran was treated for acute 
rheumatic fever while in service.  August 1960 service 
medical records list a final diagnosis of rheumatic fever, 
active, without heart involvement.  Private and VA treatment 
records reveal a current diagnosis of coronary artery 
disease.  The veteran's claim for secondary service 
connection was denied in August 1993.  In denying his claim, 
the RO cited a lack of complaints, diagnosis, or treatment 
for heart disease during service.  

In December 2002, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection.  He perfected an 
appeal of that decision.  The relevant evidence of record 
prior to the most recent attempt to reopen his claim for VA 
compensation benefits include his service medical records, a 
VA medical examination dated April 1969, and lay statements 
attesting to the service-connected origin of his heart  
condition.  

The evidence submitted since August 1993 include private 
medical records dated September 1997 which document the 
veteran's treatment for aortic occlusion due to 
arteriosclerosis with ischemic legs and a diagnosis of early 
congestive heart failure.  Also of record are VA treatment 
records.  The veteran was scheduled for a VA medical 
examination in December 2002; however, he refused to be 
examined.  The veteran has also submitted a statement from 
his primary care provider which concludes that his current 
heart disease and arthritis could be attributed to rheumatic 
fever in active service. 

With regard to the evidence submitted subsequent to the 
August 1993 decision, all of the evidence is new; as it was 
not previously submitted to agency decision makers.  Further, 
this evidence is also material, as it relates to an 
unestablished fact necessary to substantiate the claim when 
considered by itself or with previous evidence of record.  
The evidence submitted is neither cumulative nor redundant of 
record of the evidence of record in August 1993.  

The determinative issue in a claim for service connection on 
a secondary basis is whether there is evidence that the 
veteran has a current non-service connected disability, a 
service connected disability, and medical evidence 
establishing a nexus between the service connected disability 
and the non-service connected disability.  The veteran has 
submitted evidence of a current diagnosis of coronary artery 
disease and a medical nexus opinion which must be presumed 
credible for purposes of reopening his previously denied 
claim.  Thus, the evidence submitted raises a reasonable 
possibility of substantiating his claim for service 
connection for heart disease or a heart attack secondary to 
service connected residuals of rheumatic fever.  

The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for heart disease or heart attack secondary to 
service connected residuals of rheumatic fever is reopened. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated October 2002  by 
informing him of the evidence he was required to submit, 
including any evidence in his possession and the evidence the 
RO would obtain on his behalf.  Since an increased rating has 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran did not receive notice of the evidence needed to 
reopen his previously denied claim.  Although notice 
regarding new and material evidence was not sent, the Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because the relief 
sought has been granted.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA has satisfied its duty to notify the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO obtained his 
service medical records, private and VA treatment records.  
He has not indicated the existence of any other evidence that 
is relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  

The RO also requested a VA examination for the veteran in 
order to determine the severity of his service connected 
residuals of rheumatic fever.  In November 2002, the veteran 
was notified that his failure to report for a VA examination 
could have a detrimental effect on his claim.  The veteran 
refused to be examined by a VA medical examiner in December 
2002.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without providing additional 
assistance to develop his claims as required by the VCAA or 
to give his representative another opportunity to present 
additional evidence and/or argument. Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board finds that no further assistance to 
the veteran is required to comply with the provisions of the 
VCAA.  He is free to submit another claim for an increased 
rating for the service connected residuals of rheumatic fever 
by notifying the RO of such an intention and of his 
willingness to cooperate in the development of evidence 
needed to adjudicate his claim, including reporting for a VA 
examination.

	(CONTINUED ON NEXT PAGE)






ORDER

1.  Entitlement to a higher disability rating for residuals 
of rheumatic fever, currently noncompensably rated, is 
denied. 

2. New and material evidence having been received, the claim 
for service connection for heart disease or heart attack 
secondary to service connected residuals of rheumatic fever 
is reopened.


REMAND

The veteran asserts that his current heart condition is 
proximately due to or the result of his service connected 
residuals of rheumatic fever.  In support of his claim, he 
submits private medical records, VA treatment records, lay 
statements attesting to the service connected origin of his 
current condition, and an opinion statement issued by his 
physician.  The veteran also submitted an October 2002 letter 
from the Social Security Administration (SSA) verifying that 
he has received 100 percent disability benefits since January 
1989.  In addition, the veteran claims that he received 
treatment at a VAMC in Houston, TX in 1969.  The 
aforementioned records have not been associated with his 
claims file. 

In addition, the veteran was scheduled to report for a VA 
medical examination to reach an opinion regarding whether his 
current heart disease is proximately due to or the result of 
his service connected residuals of rheumatic fever.  While 
relating his medical history, the veteran became angry and 
left before he could be examined.  Additionally, the 
veteran's claims file was not available for the examiner's 
review.  The available evidence is clearly inadequate for an 
informed resolution of the veteran's claims.  

To ensure that VA has met its duty to assist, this matter 
must be remanded for a VA medical examination and the claims 
file must be reviewed by the examiner.  However, the Board 
must remind the veteran of his duty to cooperate with the 
development of facts pertinent to his claim.  The duty to 
assist is not a one-way street; as the veteran has an 
obligation to assist in the adjudication of his claim. Wood 
v. Derwinski, 1 Vet. App. 190 (1991). He must be prepared to 
cooperate with the efforts of VA to provide an adequate 
medical examination and submit to VA all medical evidence 
supporting his claim. Olson v. Principi, 3 Vet. App. 480 
(1992).

Therefore, the issue of entitlement to service connection for 
heart disease or heart attack proximately due to or the 
result of service connected residuals of rheumatic fever is 
REMANDED for the following development: 


1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as 
well as copies of all evidentiary 
records, including all non-VA medical 
records not already associated with the 
file, which were used as the bases for 
the decision. 

2.  Provide the veteran a VA medical 
examination to determine whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current heart disease is 
proximately due to or the result of the 
service-connected residuals of rheumatic 
fever.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


